— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lane, J.), rendered April 15, 1985, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to raise the voluntariness of his plea and the sufficiency of the factual.allocution in the court of first instance, those issues have not been preserved for appellate review (see, People v Banks, 117 AD2d 611). In any event, there is nothing to indicate that the defendant’s plea, during the course of which he admitted all of the elements of the crime to which he pleaded guilty, was not knowingly and voluntarily made.
The defendant’s ineffective assistance of counsel claim is based upon matters dehors the record and thus should properly have been raised by way of motion pursuant to CPL article 440.
Given that the defendant bargained for the sentence he received, he has no basis to complain that it was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.